Exhibit 10.30
(EMERSON LOGO) [c24606c2460600.gif]

Emerson Radio Consumer Products Corp. 85 Oxford Drive, Moonachie, NJ 07074
(973) 884-5800
Effective as of September 4, 2010 (the “Effective Date”)
Greenfield Pitts
212 East 48th Street
Apartment 3C
New York, NY 10017
RE: CONSULTING SERVICES
Dear Greenfield:
Your have informed Emerson Radio Corp. (“Emerson”) that, effective September 3,
2010, you are: (a) voluntarily resigning from your (i) positions as Executive
Vice President and Chief Financial Officer of Emerson, (ii) position as a member
of Emerson’s Board of Directors, and (iii) employment with Emerson; and
(b) terminating the March 30, 2007 Offer of Employment from Emerson that you
accepted on April 3, 2007 (the “Employment Agreement”).
This letter agreement (the “Agreement”), when signed by you, will confirm the
agreement between you and Emerson relating to certain consulting services to be
provided by you for Emerson following your resignation.

  1.  
Emerson has agreed to waive your obligation to provide ninety (90) days advance
written notice of resignation and termination of the Employment Agreement.
However, this Agreement is subject to you memorializing your voluntary
resignation by signing and delivering the resignation letter in the form
attached to this Agreement as Exhibit A (the “Resignation Letter”).
Notwithstanding anything contained herein to the contrary, if the Resignation
Letter is not signed by you and delivered to Emerson on or before September 3,
2010, this Agreement shall be void and of no force and effect.

  2.  
During the Consulting Period (as defined below), Emerson hereby engages you, and
you hereby agree to serve, as an independent contractor to provide the
Consulting Services (as described below) to Emerson. The Consulting Services
shall consist of providing business and management advisory services to, and
serving as a general resource with respect to business and management matters
for, the Chief Executive Officer of Emerson (the “CEO”), as and when requested
by the CEO (or the CEO’s nominee). It is hereby agreed that the level and types
of Consulting Services contemplated by this Agreement shall be designated solely
by Emerson management. The Consulting Services shall be provided by you on a
non-exclusive basis. Accordingly, subject to your compliance with your
obligations under this Agreement the Surviving Employment Agreement Provisions
(as defined below) and the Covenants Agreement (as defined below), nothing in
this Agreement shall restrict your right to become employed by or engaged to
perform services for, another Individual, entity or business enterprise during
the Consulting Period.

  3.  
The Consulting Period shall commence on the Effective Date (as defined above)
and, subject to earlier termination in accordance with Section 4 below, shall
continue until September 3, 2011 (the “Expiration Date”).

  4.  
This Agreement and the Consulting Period shall automatically terminate on the
Expiration Date. Further, It is understood and agreed that Emerson may terminate
this Agreement and the Consulting Period at any time prior to the Expiration
Date (Immediately upon notice to you). In the event of your (a) failure to
satisfactorily perform the Consulting Services, (b) negligence in the
performance of the Consulting Services, (c) breach of your obligations under
this Agreement, the Surviving Employment Agreement Provisions, or the Covenants
Agreement, (d) failure to comply with any of Emerson’s policies and/or
procedures applicable to independent contractors, (e) inability to perform the
Consulting Services due to your disability or death, (f) gross negligence or
misconduct in the performance of the Consulting Services, (g) material breach of
your obligations under this Agreement, the Surviving Employment Agreement
Provisions or the Covenants Agreement that has or may reasonably be expected to
have a material adverse effect on the reputation or Interests of Emerson, (h)
material failure to comply with any of Emerson’s policies and/or procedures
applicable to Independent contractors, (i) failure to comply with applicable
laws and/or regulations with respect to Emerson operations or the performance of
the Consulting Services, (j) dishonesty or other willful acts that are (or
reasonably could be) detrimental to Emerson or its good will or damaging to its
relationships with its customers, investors, suppliers, employees or agents, or
(k) conviction of, or plea of guilty or no contest to, felony or any crime
involving moral turpitude, dishonesty or theft.

 

 



--------------------------------------------------------------------------------



 



(EMERSON LOGO) [c24606c2460600.gif]

Emerson Radio Consumer Products Corp. 85 Oxford Drive, Moonachie, NJ 07074
(973) 884-5800

  5.  
You shall devote your best efforts and abilities to the performance of the
Consulting Services and the Consulting Services shall be performed by you in a
first-class workman-like manner. You warrant and covenant that, in performing
the Consulting Services you will strictly comply with the descriptions as to the
requirements of the Consulting Services as designated by Emerson’s management
and shall perform only such services as a specifically requested by the CEO or
the CEO’s nominee.

  6.  
Unless other wise required from time to time upon notice to you by the CEO (or
the CEO’s nominee), the Consulting Services shall be performed by you from your
home office located at your residence, namely 212 East 48th Street, Apartment
3C, New York, NY 10017.

  7.  
Emerson shall reimburse you for reasonable and necessary business expenses
(Including transportation and lodging expenses) incurred by you in connection
with the performance of the Consulting Services provided that (I) you obtain
advance written permission to incur the expense from the CEO or the CEO’s
nominee, and (II) promptly submit reasonable documentation substantiating such
expenses. Notwithstanding the foregoing, it is understood and agreed that
Emerson shall not be responsible for any costs incurred by you in traveling
occasionally to Emerson’s offices in New Jersey during the Consulting Period.

  8.  
You shall keep and maintain all records regarding the Consulting Services for
not less than seven (7) years following the termination of this Agreement and
shall provide to Emerson, upon request, all reports regarding the Consulting
Services, in the time frame and form requested by Emerson. You shall permit
Emerson or an authorized Emerson representative, upon telephone notice and at no
charge to Emerson, to inspect books and records relating to the Consulting
Services.

  9.  
During the Consulting Period, for all Consulting Services rendered by you under
this Agreement, you shall earn consulting fees (the “Consulting Fees”) at the
rate of Ten Thousand Four Hundred Sixteen and 67/100 United States Dollars (USD
$10,416.67) per month (prorated for partial months). You shall be required to
maintain and submit to Emerson monthly invoices with respect to the Consulting
Services in the manner requested from time to time by the CEO (or the CEO’s
nominee). The Consulting Fees shall be payable to you in arrears on a monthly
basis, within twenty (20) days following Emerson’s receipt of your monthly
invoice. All Consulting Fees shall be payable without deduction for federal
income, social security or state or local income taxes.

  10.  
Upon the expiration or earlier termination of this Agreement in accordance with
Section 4, Emerson’s sole obligation to you under this Agreement or otherwise
shall be to pay to you any Consulting Fees that were earned (but not yet paid)
by you through the date of such expiration or earlier termination and reimburse
you for expenses incurred by you through the date of such expiration or earlier
termination in accordance with (and subject to) Section 7 above (collectively,
the “Accrued Obligations”). Notwithstanding the foregoing, in the event that
Emerson terminates this Agreement and the Consulting Period prior to December 3,
2010 and such termination is other than as a result of the occurrence of any of
the events set forth in clauses (f), (k) (Inclusive) of the second sentence of
Section 4 above, then. In addition to the Accrued Obligations, Emerson also
shall pay to you an amount equal to (A) the sum of (i) $62,500, and (ii) the
costs incurred by you (or that will otherwise become due and payable by you)
with respect to continuing health and dental insurance coverage for you and your
dependents under COBRA through December 3, 2010, less (B) the Consulting Fees
earned by you through the effective date of termination of this Agreement and
the Consulting Period. Upon the expiration or earlier termination of this
Agreement and the Consulting Period, you shall promptly return to Emerson all
Confidential Information (as defined below), and any and all reports, documents,
catalogs, literature, materials and tangible property supplied by, or belonging
to Emerson, or created during the performance of, or relating to, the Consulting
Services.

 

 



--------------------------------------------------------------------------------



 



(EMERSON LOGO) [c24606c2460600.gif]

Emerson Radio Consumer Products Corp. 85 Oxford Drive, Moonachie, NJ 07074
(973) 884-5800

  11.  
You acknowledge that (a) Emerson is the sole owner of all proprietary and
intellectual property rights in any way related to the services that you
provided in the past in your capacity as an employee or otherwise, or as part of
any future Consulting Services, and (b) all information regarding such rights,
Emerson or the Consulting Services, as well as any programs and codes resident
on, or to be installed in, Emerson’s computers and networks, AS400 and all other
Emerson information including, but not limited to, any computers, programs,
pricing, customers, vendors, accounting, boat systems, imports, payables,
receivables, models, sales and finance modules and data, is confidential
(hereafter “Confidential Information”) and shall (a) not be disclosed by you to
any third parties, (b) be used by you solely to the extent required to perform
the Consulting Services, and (c) not be used to the detriment of Emerson. You
agree to keep confidential, respect and protect the Confidential Information.

  12.  
During the Consulting Period, you shall not, directly or indirectly,
(a) anywhere in the world, either directly or indirectly, whether alone or as an
owner, shareholder, partner, member, joint venturer, officer, director,
consultant, independent contractor, agent, employee or otherwise of any company
or other business enterprise, assist in, engage in or otherwise be connected to
or benefit from any business competitive with that of Emerson, (ii) contact,
communicate, solicit, transact business with or perform services for (or assist
any third party in contacting, communicating, soliciting, transacting business
with or performing any services for) any person or entity that is or was (at any
time within 12 months prior to the contact, communication, solicitation,
transaction of business, or performance of services), a customer or supplier (or
prospective customer or supplier being actively solicited) of Emerson, provided
that you knew (or reasonably should have known) that such person or entity was a
customer, supplier, prospective customer or prospective supplier, or
(iii) engage in any activities that conflict with the interests of (or give the
appearance of conflicting with the interests of) Emerson. In addition, during
the Consulting Period and for one (1) year after the expiration or earlier
termination of this Agreement, you shall not, (a) directly or indirectly,
solicit, recruit, hire, engage or refer (or assist any third party in
soliciting, recruiting, hiring, engaging or referring) any person or entity who
or which either is, or during the twelve (12) months immediately preceding the
termination of this Agreement was, an employee, agent, consultant or independent
contractor or Emerson; or (b) interfere with, disrupt, or attempt to interfere
with or disrupt, the relationships, contractual or otherwise, between Emerson
and any of its independent contractors, agents or employees. Notwithstanding the
foregoing, in the event that Emerson terminates this Agreement and the
Consulting Period prior to December 3, 2010 and such termination is other than
as a result of the occurrence of any of the events set forth in clauses (f)-(k)
(inclusive) of the second sentence of Section 4 above, you shall not be bound by
the post termination restrictions set forth in the preceding sentence; provided,
however, nothing shall limit your obligation to continue to comply with the
Surviving Employment Agreement Provisions and the Covenants Agreement.

  13.  
You warrant that the performance of the Consulting Services by you shall be in
accordance with generally applicable standards in the industry and you shall
comply with all applicable laws, rules and regulations. You further represent
and warrant that the performance of the Consulting Services will not result in
the violation of, or in any way infringe upon, the rights of Emerson or any
third parties, including such parties’ property, contractual, employment, trade
secret, proprietary and non-disclosure rights, or any trademarks, copyrights or
patent rights and you further warrant and represent that you have the right to
execute and perform the Consulting Services hereunder without causing any breach
of any agreement.

 

 



--------------------------------------------------------------------------------



 



(EMERSON LOGO) [c24606c2460600.gif]
Emerson Radio Consumer Products Corp. 85 Oxford Drive, Moonachie, NJ 07074 (973)
884-5800

14.  
(A) You shall Indemnify, defend and hold Emerson, its affiliates and
subsidiaries, and each of their respective officers, directors, shareholders,
members, partners, employees and agents (the “Indemnified Parties”) harmless
from and against any and all demands, claims, damages, losses, costs and
expenses arising out of or resulting from your gross negligence or without
misconduct in the performance of the Consulting Services and any material breech
of this Agreement (Including reasonable costs, fees of attorneys, accountants
and expert witnesses). No settlement shall be made without Emerson’s prior
written consent.

(B) Emerson shall Indemnify, defend and hold you harmless from and against any
and all demands, claims, damages, losses, costs and expenses (including
reasonable costs, fees of attorneys, accountants and expert witnesses) in
connection with any action, claim or other proceeding brought against you (other
than any action, claim or other proceeding brought by or in the right of
Emerson) arising out of your engagement as a consultant under this Agreement or
your performance of the Consulting Services under this Agreement; provided
however, Emerson shall have no obligation to you under this Section 14(B) if
such action, claim or other proceeding arises out of your willful misconduct or
gross negligence in the performance of the Consulting Services or material
breach of your obligations under this Agreement. No settlement shall be made
without your prior written consent.

15  
With the exception of damages arising out of your willful misconduct or gross
negligence or the breach of your obligations under the Surviving Employment
Agreement Provisions, the Covenants Agreement or Section 12 of this Agreement,
your aggregate liability to Emerson for damages arising out of a breach of your
obligations under this Agreement or your performance of the Consulting Services
shall be limited to the amounts paid to you by Emerson pursuant to this
Agreement.
  16.  
It is expressly understood and agreed that you are acting solely as an
independent contractor in performing the Consulting Services. Neither party to
this Agreement has any authority to bind or commit the other nor will either
party’s acts or omissions be deemed the acts of the other. Emerson shall carry
no workers’ compensation insurance or any health or accident insurance to cover
you. Emerson shall not pay any contributions to Social Security, unemployment
insurance, federal or state withholding taxes, or provide any other
contributions or benefits which might be expected in an employer-employee
relationship and you expressly waive any right to such participation or
coverage. By accepting the Agreement, you agree that you shall make such
contributions, obtain workers’ compensation insurance and pay applicable taxes
and, without limitation of Section 14 above, you hereby indentitify and hold
harmless the Indemnified Parties in the event of your failure to do so.
  17.  
By accepting this Agreement, you acknowledge that (a) the Employment Agreement
and your employment with Emerson terminated on September 3, 2010, (b) your
obligations under Section 5 of the Employment Agreement captioned “Confidential
Information” (the “Surviving Employment Agreement Provisions”) and your
obligations under the Employee Covenants Agreement that you signed (the
“Covenants Agreement”) survive the termination of the Employment Agreement and
the termination of your employment, and (c) Emerson has fully satisfied all of
its obligations to you with respect to your employment (whether under the
Employment Agreement or otherwise). However, nothing in this Agreement is
intended to limit your rights (a) to seek indemnification under applicable law
(including the General Corporation Law of the State of Delaware), Emerson’s
Certificate of incorporation, Emerson’s Bylaws and any other agreement between
Emerson and you, (b) under the 2004 Non-Employee Outside Director Stock Option
Plan (the “Plan”) with respect to options to purchase shares of Emerson’s common
stock previously granted to you under the Plan that are vested as of September
3, 2010 (c) under Emerson’s 401(k) Plan, or (d) or under COBRA.
  18.  
This Agreement and any and all matters arising directly or indirectly herefrom
shall be governed by the laws of the State of New Jersey, without reference to
office of law rules. With respect to any and all actions arising out of this
Agreement, the Consulting Services or the termination thereof, the parties
irrevocably consent to the exclusive jurisdiction of the state and federal
courts of the State of New Jersey. However, nothing herein shall preclude
Emerson’s right to make application for, and seek enforcement of, injective or
other equitable relief in any court having jurisdiction.

 

 



--------------------------------------------------------------------------------



 



(EMERSON LOGO) [c24606c2460600.gif]
Emerson Radio Cunsumer Products Corp. 85 Oxford Drive, Moonachie, NJ 07074 (973)
884-5800

19.  
All notices, requests, demands and other communications required or permitted
hereunder shall be given in writing and shall be deemed to have been duly given
(i) on the date delivered if personally delivered, (ii) upon receipt by the
receiving party of any notice sent by registered or certified mail (first-class
mail, postage pre-paid, return receipt requested), or (iii) on the date targeted
for delivery if delivered by nationally recognized overnight courier or similar
courier service, addressed in the case of (x) notices to you, to 212 East 48th
Street, Apartment 3C, New York, NY 10017, and (y) to Emerson, to 85 Oxford
Drive, Moonachie, NJ 07074 (Attn: CEO). Any party may notify the other party in
writing of a change in address by giving notice in the manner provided in this
Section 18. Service of process in connection with any suit, action or proceeding
may be served on each party hereto anywhere in the world by the same methods as
are specified for the giving of notices under this Agreement.
  20.  
This Agreement is personal to you and you shall not assign or sub-contract the
whole or any part of this Agreement, the performance of the Consulting Services,
or your duties hereunder without Emerson’s prior written consent in each
instance.
  21.  
This Agreement sets for the entire understanding of the parties and may not be
modified, amended or changed, and no provisions may be waived, except in a
writing signed by the party to be bound. This Agreement supersedes any and all
other agreements between you and Emerson with respect to the matters set forth
herein.
  22.  
This Agreement and the rights and obligations hereunder do not and shall not
confer any rights to any third parties and no third parties shall have any
rights under this Agreement. All remedies available to either party for breach
of this Agreement are cumulative and may be exercised concurrently or
separately. The exercise of any one remedy shall not be deemed an election of
such remedy to the exclusion of other remedies. If any provision is held to be
unenforceable by a court of competent jurisdiction as written, then such
provision shall be deemed limited and restricted to the extent that the court
shall deem the provision to be enforceable. If any provision of this Agreement
shall to any extent be finally held to be prohibited, invalid or unenforceable
in any jurisdiction, the remaining provisions of this Agreement shall remain in
full force and effect, and any such prohibition, invalidation or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
  23.  
The rights and obligations set forth in this Agreement which by their nature are
intended to survive the termination of this Agreement, shall survive the
termination of this Agreement.

 

 



--------------------------------------------------------------------------------



 



(EMERSON LOGO) [c24606c2460600.gif]
Emerson Radio Cunsumer Products Corp. 85 Oxford Drive, Moonachie, NJ 07074 (973)
884-5800
This Agreement is first being forwarded to you for review. If acceptable, please
acknowledge your agreement to the terms as set forth above by signing and
returning a copy of this letter to Emerson, to the attention of Kristy Koller,
Human Resource Manager. This Agreement shall not become effective or be binding
upon Emerson until signed by a duly authorized officer of Emerson.
Sincerely,
EMERSON RADIO CORP.

                 
By:
  /s/ Adrian Ma   3 September 2010              
 
  Name:   Adrian Ma   Date:    
 
  Title:   Chief Executive Officer        

Accepted and Agreed:

                 
By:
  /s/ Greenfield Pitts   3 Sept. 2010              
 
  Name:   Greenfield Pitts   Date:    

 

 